DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	the “first beam” and “outer end carrier” in claims 1 and 12.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first beam” and “outer end  carrier” recited in claims 1 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Figs. 1-10 fail to comply with 37 CFR 1.84(l) as the lines, numbers, and letters are not uniformly thick and well defined, clean, durable, and black (poor line quality).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims include the use of the word “for” which indicates intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).If Applicant(s) desire to give the phrase patentable weight, the Examiner respectfully recommends Applicant(s) remove “for” from the phrase where intended use is not desired.
Claim(s) 1-2, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. US 3,521,771.	Howell et al. discloses a vehicle support for an all-terrain vehicle with a failed wheel, axle, or suspension and having a frame with at least two spaced apart horizontal members, the temporary support comprising: 	a first beam 27 having a length and including:	 an outer end; 	an inner end; and 	a center section; 	an outer end carrier comprising a trailer hitch 86 attached to the outer end of the beam; 	a frame connector 12 attached to the inner end of the first beam for connecting the inner end of the first beam to at least one horizontal member of the all-terrain vehicle;	wherein the first beam includes an external channel member 58 and an internal channel member 82, wherein the internal channel member telescopes into the external channel member, and wherein the length of the beam is adjusted by relative positioning of the internal channel member within the external channel member;	wherein the frame connector includes a cross beam attached to the inner end of the first beam and having a cross beam connector 28,30 at each end for connecting the cross beam to at least one horizontal member of the frame.

Claim(s) 1-2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller  US 5,505,578.	Howell et al. discloses a vehicle support for an all-terrain vehicle with a failed wheel, axle, or suspension and having a frame with at least two spaced apart horizontal members, the temporary support comprising: 	a first beam having a length and including:	 an outer end 50; 	an inner end at 30; and 	a center section; 	an outer end carrier comprising a caster wheel 52 attached to the outer end of the beam; 	a frame connector 12 attached to the inner end of the first beam for connecting the inner end of the first beam to at least one horizontal member of the all-terrain vehicle;	wherein the first beam includes an external channel member 26 and an internal channel member 26, wherein the internal channel member telescopes into the external channel member, and wherein the length of the beam is adjusted by relative positioning of the internal channel member within the external channel member;	wherein the frame connector includes a cross beam attached to the inner end of the first beam and having a cross beam connector 14 at each end for connecting the cross beam to at least one horizontal member of the frame.

(s) 1-2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seung Ha KR 10-2008-0012637.
	Seung Ha discloses a vehicle support for an all-terrain vehicle with a failed wheel, axle, or suspension and having a frame with at least two spaced apart horizontal members, the temporary support comprising: 
	a first beam having a length and including:
	 an outer end  60; 
	an inner end at 64; and 
	a center section 62; 
	an outer end carrier comprising a tow hook 65 attached to the outer end of the beam; 
	a frame connector 64 attached to the inner end of the first beam for connecting the inner end of the first beam to at least one horizontal member of the all-terrain vehicle;
	wherein the first beam includes an external channel member 62 and an internal channel member, wherein the internal channel member telescopes into the external channel member, and wherein the length of the beam is adjusted by relative positioning of the internal channel member within the external channel member;
	wherein the frame connector includes a cross beam attached to the inner end of the first beam and having a cross beam connector 58 at each end for connecting the cross beam to at least one horizontal member of the frame.

Allowable Subject Matter
Claims 3-6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



May 4, 2021